          Case 1:17-cv-02989-AT Document 684 Filed 12/20/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, et. al.,                         )
                                                )
              Plaintiffs,                       )
                                                )       CIVIL ACTION FILE
v.
                                                )
                                                        NO: 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et. al.,                    )
                                                )
              Defendants.                       )
                                                )

                     NOTICE OF FILING PROPOSED RULES
                      OF THE STATE ELECTION BOARD

        State Defendants hereby give notice that the Georgia State Election Board

published proposed amendments to its Rules on December 19, 2019. The proposed

State     Election    Board     Rules     are       publicly   available    online     at

https://sos.ga.gov/index.php/elections/state_election_board by clicking the “Rules

and Rulemaking of the State Election Board” tab. A copy of the proposed Rules is

attached hereto as Exhibit A.

        Additionally, during the Status Conference on December 6, 2019, counsel for

State Defendants notified the Court of a second runoff election to be held in the City

of Morrow on December 31, 2019 using the old DRE/GEMS voting equipment due

to a tie in the initial runoff election. After counting provisional ballots in the runoff

election, one of the candidates received a majority of the votes cast, so the City of
        Case 1:17-cv-02989-AT Document 684 Filed 12/20/19 Page 2 of 4




Morrow will no longer hold a second runoff election. Accordingly, all elections in

Georgia using the DRE/GEMS voting system have ended.

      Submitted this 20th day of December, 2019.


                               /s/ Vincent R. Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com
                               Kimberly Anderson
                               Georgia Bar No. 602807
                               kanderson@robbinsfirm.com
                               Alexander Denton
                               Georgia Bar No. 660632
                               adenton@robbinsfirm.com
                               Brian E. Lake
                               Georgia Bar No. 575966
                               blake@robbinsfirm.com
                               Robbins Ross Alloy Belinfante Littlefield LLC
                               500 14th Street, N.W.
                               Atlanta, Georgia 30318
                               Telephone: (678) 701-9381
                               Facsimile: (404) 856-3250

                               Bryan P. Tyson
                               Georgia Bar No. 515411
                               btyson@taylorenglish.com
                               Bryan F. Jacoutot
                               Georgia Bar No. 668272
                               bjacoutot@taylorenglish.com

                                       -2-
Case 1:17-cv-02989-AT Document 684 Filed 12/20/19 Page 3 of 4




                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle
                     Suite 200
                     Atlanta, GA 30339
                     Telephone: (678)336-7249

                     Counsel for State Defendants




                             -3-
         Case 1:17-cv-02989-AT Document 684 Filed 12/20/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I filed the foregoing NOTICE OF FILING PROPOSED

RULES OF THE STATE ELECTION BOARD with the Clerk of Court using the

CM/ECF system, which will automatically send counsel of record e-mail

notification of such filing:

      This 20th day of December, 2019

                                           /s/ Vincent R. Russo
                                           Vincent R. Russo
                                           Georgia Bar No. 242628
